IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-20-00083-CR

LEON CORNELIOUS,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                           From the 19th District Court
                            McLennan County, Texas
                           Trial Court No. 2019-1204-C1


                          MEMORANDUM OPINION

       Leon Cornelious was convicted of evading arrest or detention with a vehicle and

possession of a controlled substance with the intent to deliver and sentenced to 25 and 30

years in prison, respectively. See TEX. PENAL CODE § 38.04; TEX. HEALTH & SAFETY CODE

§ 481.113.

       In one issue, Cornelius contends there is insufficient evidence to show he is the

person convicted of offenses from another jurisdiction which were used to enhance his

sentence. The State concedes error. We have reviewed the record and concur in the
parties’ assessment of the record. Specifically, there is insufficient evidence that the Leon

Cornelius identified in the out-of-state judgments is the same Leon Cornelius who is the

defendant/appellant in this proceeding.

        Accordingly, the trial court’s judgments are reversed, this proceeding is remanded

to the trial court for a new trial on punishment only, and otherwise, the judgments are

affirmed.


                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Neill, and
       Justice Johnson
Reversed and remanded
Opinion delivered May 5, 2021
Do not publish
[CRPM]




Cornelious v. State                                                                    Page 2